In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00199-CR

ROLAND CHRISTOPHER REED,                  §    On Appeal from the 355th District
Appellant                                      Court

                                          §    of Hood County (CR13698)

V.                                        §    December 31, 2018

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete $45 from

the total costs assessed, and we likewise modify the bill of costs and the order to

withdraw funds to delete $45 of the total costs and fines assessed, reducing the total

costs and fines to $10,464. It is ordered that the judgment of the trial court is

affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM